EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Laura Parker on August 9, 2021.

The application has been amended as follows:
IN THE CLAIMS:
In claim 1, lines 13-14, “wherein the stagger angle has a positive slope from 20% span to 100% span” has been changed to --wherein every tangent along the curve between 20% span and 100% span has a positive slope--.
In claim 7, lines 13-14, “wherein the stagger angle has a positive slope from 20% span to 100% span” has been changed to --wherein every tangent along the curve between 20% span and 100% span has a positive slope--.
In claim 10, lines 13-14, “wherein the stagger angle has a positive slope from 20% span to 100% span” has been changed to --wherein every tangent along the curve between 20% span and 100% span has a positive slope--.

	The above change to claims 1, 7 and 10 have been made to improve the clarity of the language and overcome a potential rejection in view of broader interpretation of a positive slope from 20% span to 100% span.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                          
8/9/2021